Citation Nr: 1829469	
Decision Date: 06/08/18    Archive Date: 06/27/18

DOCKET NO.  15-11 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Finn, Counsel



INTRODUCTION

The Veteran had active service from January 1968 to January 1970, during the Vietnam Era.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 


FINDINGS OF FACT

1.  Bilateral hearing loss was noted at the time of the Veteran's entrance into service.

2.  The evidence does not show that bilateral hearing loss increased in disability during active service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1111, 1153 (2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2018).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5102 , 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.

 Neither the Veteran nor his/her representative have raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361(Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Analysis

The Veteran claims entitlement to service connection for bilateral hearing loss. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303 (b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA law provides that a veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  See 38 U.S.C. § 1111.  The presumption of soundness attaches only where there has been an induction examination during which the disability about which the veteran later complains was not detected.

The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions." 38 C.F.R. § 3.304 (b).

The law further provides that, if a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service incurrence for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  In that case, the provisions of 38 U.S.C. § 1153 and 38 C.F.R. § 3.306 apply, and the burden falls on the veteran to establish aggravation.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If a presumption of aggravation under section 1153 arises, due to an increase in a disability in service, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004). 

Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306 (b).

Specific to claims for service connection, impaired hearing is considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Sensorineural hearing loss is subject to service connection based upon continuity of symptomatology as an "organic disease of the nervous system" under 38 C.F.R. § 3.309(a).  Any other form of hearing loss, such as conductive hearing loss, is not subject to service connection based upon continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In the instant case, the Veteran served approximately 18 months in service.  He was a radio operator and alleges noise exposure from generators, fans and gunfire from training exercises.

Here, STRs (service treatment records) reflect that hearing loss was diagnosed in August 1967 on his entrance examination.  If a preexisting disorder is noted upon entry into service, a veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  38 U.S.C. § 1153; 38 C.F.R. § 3.306.  In such cases, 38 U.S.C. § 1153 applies and the burden falls on the veteran to establish aggravation.  If the presumption of aggravation under section 1153 is applicable, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  See 38 U.S.C. § 1153; 38 C.F.R. § 3.306 (b).

The August 1967 enlistment examination noted that his usual occupation was a textile worker prior to service.  For the right ear, decibel (dB) loss at the puretone threshold of 500 Hertz (Hz) was 10 with a 5 dB loss at 1000 Hz, a 15 dB loss at 2000 Hz, no recorded dB loss at 3000 Hz, and a 35 dB loss at 4000 Hz.  For the left ear, decibel (dB) loss at the puretone threshold of 500 Hertz (Hz) was 10 with a 10 dB loss at 1000 Hz, a 20 dB loss at 2000 Hz, no recorded dB loss at 3000 Hz, and a 35 dB loss at 4000 Hz.

A November 1969 separation audiological evaluation showed that some of the puretone thresholds had decreased when compared with the results of the August 1967 enlistment examination, indicating improvement in the Veteran's hearing.  

VA treatment records from Fayetteville reflect that he became a patient in May 2011 and was diagnosed with hearing loss in February 2012 and was provided hearing aids.  

An April 2013 audiological VA examination reflects a diagnosis of sensorineural hearing loss.  VA examination findings showed 92 percent speech discrimination for both ears.  Decibel (dB) loss at the puretone threshold of 500 Hertz (Hz) was 25 with a 40 dB loss at 1000 Hz, a 75 dB loss at 2000 Hz, a 70 dB loss at 3000 Hz, and a 70 dB loss at 4000 Hz.  The average decibel loss was 64 in the left ear.  For the right ear, decibel loss at the puretone threshold of 500 Hertz (Hz) was 40 with a 60 dB loss at 1000 Hz, a 70 dB loss at 2000 Hz, a 70 dB loss at 3000 Hz, and a 75 dB loss at 4000 Hz.  The average decibel loss was 69 in the right ear.  The examiner stated that hearing loss existed prior to service and concluded that it was less likely than not that his hearing loss was aggravated by service.  Specifically, the entrance examination indicated a mild hearing loss at 4000 Hz bilaterally, which was not observed upon separation.  At the time of military separation, he had normal hearing with no evidence of a pattern or change in hearing.  The examiner further stated that there was no documentation of complaints regarding hearing loss during service or at the time of separation.  He further noted that there was no evidence of chronicity or continuity of care regarding hearing loss during the forty years post-service.  The examiner also stated that there was no compelling body of scientific literature that showed delayed onset of hearing loss following removal from excessive noise levels.

The record also reflects that the Veteran has a positive history of occupational noise exposure over a period of 30 years at a lumbar treatment plant.  (See August 2014 VA examination for tinnitus).

The Board does not possess the medical expertise to determine definitively, based on the evidence noted above, that the Veteran's hearing loss increased during service.  There is no post-service medical evidence showing aggravation of his hearing loss during service.  As such, service connection for bilateral hearing loss on the basis of aggravation of a preservice disability is not warranted.  See 38 C.F.R. § 3.306.

Though the Veteran is competent to report in-service noise exposure and problems with hearing since his discharge, his statements as to whether his preexisting bilateral hearing loss was aggravated during service are not competent evidence, as this finding requires medical expertise.  The Veteran has not shown that he has the medical training or experience in medical matters to make such a finding.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board recognizes that the Veteran has asserted that the November 1969 separation examination was not adequate and that he did not wear hearing protection during service; however, he has not submitted any medical evidence showing aggravation.  Therefore, he has failed to meet his burden of proof under 38 U.S.C. § 1153.  (See October 2013 Notice of Disagreement).

Accordingly, the preponderance of the evidence is against the claim of entitlement to service connection for bilateral hearing loss.  As such, the benefit-of-the-doubt rule does not apply, and entitlement to service connection for bilateral hearing loss is not warranted. 



ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


